Citation Nr: 1743842	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a thyroid nodule and/or glandular tumor, secondary to radiation exposure.

2.  Entitlement to service connection for a thyroid nodule and/or glandular tumor, secondary to radiation exposure.
 
3.  Whether new and material evidence has been received to reopen a claim of service connection for status post excision of a breast mass, secondary to radiation exposure.

4.  Entitlement to service connection for status post excision of a breast mass, secondary to radiation exposure.

5.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, secondary to radiation exposure and/or a thyroid nodule.

6.  Entitlement to service connection for diabetes mellitus, secondary to radiation exposure and/or a thyroid nodule.
 
7.  Whether new and material evidence has been received to reopen a claim of service connection for cataracts, secondary to radiation exposure.

8.  Entitlement to service connection for cataracts, secondary to radiation exposure.
 
9.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).
 
10.  Whether new and material evidence has been received to reopen a claim of service connection for bloody stools, also claimed as hemorrhoids, secondary to radiation exposure.

11.  Entitlement to service connection for bloody stools, also claimed as hemorrhoids, secondary to radiation exposure.
 
12.  Whether new and material evidence has been received to reopen a claim of service connection for weakness, also claimed as chronic fatigue, secondary to radiation exposure.

13.  Entitlement to service connection for weakness, also claimed as chronic fatigue, secondary to radiation exposure.
 
14.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of burns of the face, also claimed as a skin disability, secondary to radiation exposure.

15.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disability, claimed as a broken tooth and bleeding gums, secondary to radiation exposure.
 
16.  Whether new and material evidence has been received to reopen a claim of service connection for cysts on the chin, secondary to radiation exposure.

17.  Entitlement to service connection for cysts on the chin, secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, dated in March 2009, July 2009, October 2009, and March 2010.  In response to the current applications to reopen, the RO granted the applications and denied the reopened claims on the merits.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen, and has characterized the issues accordingly.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In September 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  However, a readable transcript could not be prepared based on the audio recording of the hearing.  As such, the Veteran was afforded the opportunity to testify at another Board videoconference hearing before the undersigned VLJ in July 2016.  A transcript of that hearing has been associated with the claims file.  As a readable transcript of the September 2012 Board videoconference hearing could not be prepared, the VLJ who conducted that hearing is not required to participate in Board adjudication of the issues on appeal pursuant to 38 C.F.R. § 20.707.  As such, an opportunity for a third Board hearing is not warranted pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board recognizes that its previous remands addressed the separate issues of "whether new and material evidence has been received to reopen a claim of service connection for a thyroid nodule, secondary to radiation exposure," and "whether new and material evidence has been received to reopen a claim of service connection for a glandular tumor, secondary to radiation exposure."  However, at his July 2016 Board videoconference hearing, the Veteran explained that these claims addressed the same underlying disability.  As such, these claims have been combined into the single claim of "whether new and material evidence has been received to reopen a claim of service connection for a thyroid nodule and/or glandular tumor, secondary to radiation exposure," as captioned above.

The Board also notes that its previous remands included the issue of "whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder including PTSD."  However, upon further review of the record, the October 2009 rating decision which denied entitlement to service connection for PTSD was timely appealed and never became final.  As such, the issue has been recharacterized as a claim of "entitlement to service connection for an acquired psychiatric disorder, including PTSD," as captioned above.

The reopened claims of entitlement to service connection for a thyroid nodule and/or glandular tumor, status post excision of a breast mass, diabetes mellitus, cataracts, bloody stools/hemorrhoids, weakness, and cysts on the chin, as well as the issue of entitlement to service connection for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   In July 2016, the Veteran testified as to his desire to withdraw the appeals for whether new and material evidence had been received to reopen claims of entitlement to service connection for residuals of burns of the face (skin disability) and a disability of the teeth and gums (dental disability).

2.  A January 1988 rating decision denied entitlement to service connection for a thyroid tumor and a breast mass, the Veteran did not complete an appeal of the determination, and no additional relevant medical evidence was received within one year of the rating decision.

3.  A September 2006 Board decision denied entitlement to service connection for a thyroid nodule, and the Veteran did not appeal the decision in a timely manner.

4.  A June 2008 rating decision denied entitlement to service connection for a thyroid nodule, breast mass, chin cysts, bloody stools, weakness, and diabetes mellitus; the Veteran did not complete an appeal of the determinations, and no additional relevant medical evidence was received within one year of the rating decision.

5.  A November 2008 rating decision denied entitlement to service connection for cataracts, thyroid nodule, breast mass, chin cysts, and diabetes mellitus; the Veteran did not complete an appeal of the determinations, and no additional relevant medical evidence was received within one year of the rating decision.

6.  Evidence received since the final November 2008 rating decision which denied service connection for a thyroid nodule is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a thyroid nodule.

7.  Evidence received since the final November 2008 rating decision which denied service connection for status post excision of a breast mass is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for status post excision of a breast mass.

8.  Evidence received since the final November 2008 rating decision which denied service connection for diabetes mellitus is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.

9.  Evidence received since the final November 2008 rating decision which denied service connection for cataracts is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cataracts.

10.  Evidence received since the final June 2008 rating decision which denied service connection for bloody stools is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bloody stools.

11.  Evidence received since the final June 2008 rating decision which denied service connection for weakness is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for weakness.

12.  Evidence received since the final November 2008 rating decision which denied service connection for cysts of the chin is new, relates to a matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cyst of the chin.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for whether new and material evidence had been received to reopen a claim of entitlement to service connection for residuals of burns of the face (skin disability) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal for whether new and material evidence had been received to reopen a claim of entitlement to service connection for a disability of the teeth and gums (dental disability) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The January 1988 rating decision which denied the Veteran's claims of entitlement to service connection for a thyroid tumor and a breast mass is final.  38 U.S.C.A. § 7105(c) (West 1986), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  The September 2006 Board decision which denied a claim of entitlement to service connection for a thyroid nodule is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

5.  The June 2008 rating decision which denied the Veteran's claims of entitlement to service connection for a thyroid nodule, breast mass, chin cysts, bloody stools, weakness, and diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

6.  The November 2008 rating decision which denied the Veteran's claims of entitlement to service connection for cataracts, thyroid nodule, breast mass, chin cysts, and diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

7.  New and material evidence sufficient to reopen the previously denied claims of service connection for a thyroid nodule, status post excision of a breast mass, diabetes mellitus, cataracts, bloody stools, weakness, and cysts of the chin has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

As explained below, the evidence currently of record is sufficient to reopen the claims of entitlement to service connection for a for a thyroid nodule, status post excision of a breast mass, diabetes mellitus, cataracts, bloody stools, weakness, and cysts of the chin.  Therefore, no further development is required before the Board decides these claims to reopen. 

Also as explained below, the Veteran has withdrawn his appeals with respect to whether new and material evidence had been received to reopen claims of entitlement to service connection for residuals of burns of the face (skin disability) and a disability of the teeth and gums (dental disability).  Hence, an appeal no longer exists with respect to these claims, the Board is without jurisdiction as to these claims, and no development of these claims is required.  See 38 U.S.C.A. § 7104 (West 2014).  

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In July 2016, the Veteran testified before the undersigned VLJ, stating that he wished to withdraw the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for residuals of burns of the face (skin disability) and a disability of the teeth and gums (dental disability).  This testimony occurred prior to the promulgation of a Board decision in the appeal and constitutes withdrawal of the appeal of the above listed issues.  Hence, there remains no allegation of error of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal further as to these issues.

III.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992); Meyer v. Brown, 9 Vet. App. 425, 429   (1996); King v. Brown, 5 Vet. App. 19, 21   (1993). 

Here, the Veteran seeks to reopen previously-denied claims of entitlement to service connection for a thyroid nodule and/or glandular tumor, status post excision of a breast mass, diabetes mellitus, cataracts, bloody stools/hemorrhoids, weakness, and cysts on the chin.  

In October 1987, the Veteran filed claims of entitlement to service connection for a tumor condition claimed as residual of radiation exposure and a breast mass.  These claims were denied in a January 1988 rating decision.  The claim of entitlement to service connection for a tumor condition was denied on the basis that service treatment records did not show any incurrence or treatment for a glandular tumor condition.  The claim of entitlement to service connection for a breast mass was denied on the basis that service treatment records were negative for indication of a breast mass, and evidence did not show that it manifested itself to a compensable degree within one year from separation of service, nor was it considered related to claimed radiation exposure.  Although the Veteran filed a notice of disagreement in response to the denial of his claim for entitlement to service connection for a tumor condition, he did not submit a timely substantive appeal following the issuance of the April 1989 statement of the case and no new evidence was submitted within one year of the rating decision.  38 C.F.R. § 3.156(b) (2016); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  As such, the January 1988 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1986); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2016).  

In December 1997, the Veteran again filed a claim of entitlement to service connection for a thyroid condition secondary to radiation exposure.  However, in a May 1998 rating decision, the RO denied the claim of entitlement to service connection for a thyroid nodule on the basis that the condition did not occur in military service, nor was it aggravated or caused by military service.  Additional medical evidence was submitted within one year, and the RO readjudicated the claim in a January 1999 rating decision which determined that service connection was not warranted on the basis that the condition did not happen in military service, nor was it aggravated or caused by service.  Additional medical evidence was submitted, and the RO readjudicated the claim in an August 1999 rating decision which determined that service connection was not warranted on the bases that service records failed to show exposure to ionizing radiation during service and there was nothing in the available evidence of record to establish service connection for the disability.  The Veteran appealed the RO's denial to the Board, which denied the Veteran's claim in a September 2006 decision on the bases that the Veteran was not a "radiation-exposed veteran," a thyroid nodule was not recognized as a radiogenic disease or a disease specific to radiation-exposed veterans, and the competent medical evidence did not show that the thyroid nodule was otherwise related to exposure to radiation.  The Veteran did not appeal the September 2006 Board denial of entitlement to service connection for a thyroid nodule, thus it is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

In March 2008, the Veteran filed claims of entitlement to service connection for status post excision of breast mass, thyroid nodule, chin cysts, bleeding gums, bloody stools, weakness, and diabetes mellitus, to include as secondary to in-service radiation exposure.  However, all of these claims were denied in a June 2008 rating decision.  The RO declined to reopen the previously-denied claims of entitlement to service connection for status post excision of breast mass and thyroid nodule on the basis that new and material evidence had not been received.  The RO denied the claims of entitlement to service connection for chin cysts, bleeding gums, bloody stools, and weakness on the basis that these disabilities had not been clinically diagnosed.  Finally, the RO denied the claim of entitlement to service connection for diabetes mellitus on the basis that the evidence failed to show that diabetes mellitus was incurred in or caused by military service.  The Veteran did not file a notice of disagreement in response to the June 2008 rating decision, and no new evidence was submitted within one year.  38 C.F.R. § 3.156(b) (2016); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  As such, the June 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2016).  

Rather, in October 2008, the Veteran filed entirely new claims of entitlement to service connection for cataracts, diabetes, chin cysts, thyroid nodule, weakness, bloody stools, and a left breast mass.  These claims were again denied in a November 2008 rating decision.  Specifically, entitlement to service connection for cataracts was denied on the basis that the objective evidence of record did not show that the condition began in or was aggravated by military service.  The RO declined to reopen the claims of entitlement to service connection for thyroid nodule, left breast mass, glandular tumor, and chin cysts because new and material evidence had not been submitted. The Veteran did not file a notice of disagreement in response to the November 2008 rating decision, and no new evidence was submitted within one year.  38 C.F.R. § 3.156(b) (2016); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  As such, the November 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2016).  

Since the last prior final denials in June 2008 and November 2008, the evidence now includes additional private treatment records, additional VA treatment records, Social Security Administration (SSA) records, several written statements submitted by the Veteran's fellow service members, several written statements submitted by the Veteran, the transcript of a Board videoconference hearing conducted in September 2012, and the transcript of a Board videoconference hearing conducted in July 2016.

The Board finds that this material constitutes new and material evidence sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a thyroid nodule and/or glandular tumor, status post excision of a breast mass, diabetes mellitus, cataracts, bloody stools/hemorrhoids, weakness, and cysts on the chin.  With respect to service connection for a thyroid nodule and/or glandular tumor, the Veteran competently testified that his throat had swollen up in-service so much that by the time he returned to the United States he could only eat liquid food, and that he was brought to a VA facility in Manhattan, New York City, in January 1968, less than a month after his separation from service, due to his inability to eat solid foods.  As the Veteran contends that he developed diabetes mellitus secondary to his thyroid nodule and/or glandular tumor, this testimony also constitutes new and material evidence with respect to that claim.  With respect to weakness, the Veteran also competently testified that he was afflicted with chronic fatigue during his period of active duty service, and that he first sought treatment for fatigue at a VA facility in Manhattan, New York City, in January 1968, less than a month after his separation from service.  With respect to bloody stools and hemorrhoids, the Veteran competently testified that had some bleeding ulcers while in service for which he received medical treatment, and that these ulcers persisted after separation from service.  With respect to all claims, the Veteran testified that while working with the Special Ammunition Delivery (SAD) of the 23rd Ordinance Company, while stationed in Heidelberg, Germany, he moved a warhead which was emitting radiation, and further testified that he could produce written statements from fellow service members to corroborate this account.  

The Board reiterates that the credibility of evidence is presumed in new and material evidence cases unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus, 3 Vet. App. at 513.  Here, the Veteran's testimony is not inherently incredible and is deemed to be competent.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the Veteran's claims of entitlement to service connection for a thyroid nodule and/or glandular tumor, status post excision of a breast mass, diabetes mellitus, cataracts, bloody stools/hemorrhoids, weakness, and cysts on the chin are reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  These reopened claims are addressed further in the remand below.


ORDER

The appeal as to whether new and material evidence had been received to reopen claims of entitlement to service connection for residuals of burns of the face (skin disability) has been withdrawn.

The appeal as to whether new and material evidence had been received to reopen claims of entitlement to service connection for a disability of the teeth and gums (dental disability) has been withdrawn.

New and material evidence having been received, the claim of entitlement to service connection for a thyroid nodule and/or glandular tumor is reopened.

New and material evidence having been received, the claim of entitlement to service connection for status post excision of a breast mass is reopened.

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

New and material evidence having been received, the claim of entitlement to service connection for cataracts is reopened.

New and material evidence having been received, the claim of entitlement to service connection for bloody stools/hemorrhoids is reopened.

New and material evidence having been received, the claim of entitlement to service connection for weakness is reopened.

New and material evidence having been received, the claim of entitlement to service connection for cysts on the chin is reopened.


REMAND

The Veteran seeks entitlement to service connection for a thyroid nodule and/or glandular tumor, status post excision of a breast mass, diabetes mellitus, cataracts, an acquired psychiatric disorder, bloody stools/hemorrhoids, weakness, and cysts on the chin.  Unfortunately, the Board finds that additional development must be undertaken before it can address these claims on the merits.

The earliest VA treatment records associated with the claims file are dated in November 1968, at which time the Veteran was admitted to the New York VA Hospital presenting with a painful left submandibular mass of one year's duration.  However, at his July 2016 Board videoconference hearing, the Veteran testified that following service he initially sought treatment at a VA facility on 121st Street in Manhattan, New York City, for chronic fatigue and an inability to eat solid food in January 1968, and that he was subsequently admitted to a VA hospital once beds became available.  This suggests that there are VA treatment records dated prior to November 1968 that are not associated with the claims file.  

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, the Board finds remand is warranted so that the RO may associate with the record any and all outstanding VA treatment records, to include updated treatment records from the Wilmington VA Medical Center in Wilmington, Delaware, from October 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relevant to the Veteran dated in 1968 from the VA NY Harbor Health Care System (particularly any records dated from January 1968 to November 1968).  In addition, obtain all VA treatment records from the Wilmington VA Medical Center in Wilmington, Delaware, and any associated outpatient clinics, dated from October 2016 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, then the Veteran and his attorney should be so notified, and the unavailability of the records should be noted in the claims file.

2.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


